Citation Nr: 1218487	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability claimed as secondary to the service-connected bilateral knee disability.

2.  Entitlement to service connection for a low back disability claimed as secondary to the service-connected bilateral knee disability. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) claimed as secondary to the service-connected bilateral knee disability.  

4.  Entitlement to an evaluation in excess of 10 percent for left knee strain.  	

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to an extension of a temporary total disability evaluation pursuant to 38 C.F.R. § 4.30 beyond March 1, 2007, based on surgical or other treatment necessitating convalescence of the right knee.  

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served in the Army from September 1975 to March 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) and a September 2007 rating decision of the Cleveland, Ohio RO.  The Veteran's claims file is currently in the jurisdiction of the Chicago RO.

In October 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for a bilateral hip disability, a low back disability, and GERD, to an evaluation for left knee strain in excess of 10 percent disabling, and to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.
FINDING OF FACT

There is no evidence demonstrating that the Veteran had severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more after March 1, 2007, following right knee surgery on August 17, 2006.


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability evaluation beyond March 1, 2007, based on convalescence following right knee surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in March 2007, subsequent to the March 2007 rating decision.  The March 2007 letter provided notice of what was needed to substantiate his claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A February 2010 statement of the case and a March 2011 rating decision readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service, VA, and private treatment records have been obtained.  The Veteran was afforded a VA examination in September 2007 to evaluate his right knee disability.  This examination was adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings and a diagnosis.  Notably, the Veteran failed to report for an April 2011 VA orthopedic examination.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

B.  Legal Criteria and Analysis 

The Veteran has appealed the denial of an extension of a temporary total disability evaluation beyond March 1, 2007, based on convalescence following right knee surgery on August 17, 2006.  

A temporary total disability rating will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  Moreover, extensions of one, two, or three months beyond the initial three months may be made if one of these requirements are met.  38 C.F.R. § 4.30(b)(1).  Extensions of one or more months up to six months beyond the initial six-month period may be made upon approval of the Veterans Service Center Manager if the surgery results in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited; or immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(b)(2).

Here, the evidence shows that the Veteran had right knee surgery on August 17, 2006.  He had an open excision of the right superolateral bipartite patella fragment.  In a March 2007 rating decision, the Veteran was granted a temporary total evaluation from August 17, 2006 to December 1, 2006, based on surgical or other treatment necessitating convalescence for the service-connected right knee.  In a March 2011 rating decision, the Veteran was granted an extension for another three months until March 1, 2007.  Thus, he has been granted a temporary total evaluation for a total of six months.  

Although the Veteran argues that his recovery took longer than the six months assigned, the Board finds against the claim for an extension of a temporary total disability evaluation beyond March 1, 2007.  In this regard, during the time frame in question the evidence showed that the Veteran complained of right knee pain and continued with physical therapy.  In July 2007, Dr. R. expressed that the Veteran had a permanent disability that inhibited him from doing work that required kneeling and squatting.  Dr. K. expressed that the Veteran had a congenital knee problem that necessitated surgery and that as a result of his problem he was restricted permanently from activities warranting deep knee bending, squatting or kneeling on the right knee.  In August 2007, the Veteran expressed that he could not work.  He also related that he wore a knee brace and walked with a cane.  In October 2007, Dr. C. stated that the Veteran was not presently working and his payment of convalescence should continue.

Although the above evidence shows that the Veteran was unemployed during the period in question and that he had some right knee restrictions, the Veteran was also unemployed prior to his right knee surgery in August 2006 and had been for some time prior to the surgery.  Additionally, the September 2007 VA examination revealed that the Veteran had full extension and up to 125 degrees of flexion bilaterally in both knees without pain.  He had only mild discomfort with patellar grind test of his right knee.  At that time, the Veteran reported that surgery had helped with his symptoms, but he still experienced occasional pain with kneeling and squatting.  He also sometimes felt like his knee was going to give out and he used a cane for ambulation.  Of significance, in May 2009, Dr. Y. expressed that the Veteran required six months of recovery following his right knee surgery.  

To the extent that the Veteran asserts that his August 2006 right knee surgery required more than six months of convalescence, the more probative evidence is against such a finding.  Although the evidence shows continued complaints and treatment for the right knee following the six months of convalescence, the evidence is devoid of a showing that the surgery resulted in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited; or immobilization by cast, without surgery, of one major joint or more.  At most, the evidence shows that the Veteran wore a brace and walked with a cane.  

Although there was evidence of unemployment, as noted, the Veteran had been unemployed before the August 2006 surgery.  Additionally, governing law and regulation are explicit in their language, and there is little flexibility involved in the award of a temporary total disability evaluation for convalescence.  There is no competent evidence of record to suggest that the Veteran's right knee surgery resulted in a convalescence period beyond the six-month period previously assigned.  In fact, the May 2009 letter from Dr. Y. explicitly states that the right knee surgery required a six-month period of convalescence. 

Accordingly, an extension of a temporary total disability evaluation beyond March 1, 2007, based on convalescence following right knee surgery on August 17, 2006 is not warranted.  38 C.F.R. § 4.30.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as discussed above, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An extension of a temporary total disability evaluation beyond March 1, 2007, based on convalescence following right knee surgery is denied.


REMAND

The Veteran has appealed the denial of service connection for a bilateral hip disability, low back disability, and GERD.  The Veteran contends that his disabilities are secondary to his service-connected bilateral knee disability.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran was afforded a VA examination in September 2007.  The VA examiner opined that it was less likely than not that the Veteran's hips were related to his bipartite patella of the knees and that the Veteran's low back pain was most likely caused by degenerative disk disease and not secondary to the bipartite patella.  At his October 2011 hearing, the Veteran asserted that his orthopedic doctor related to him that his back and hip disabilities were linked to his bilateral knee disability.  Hearing Tr. at 5.  In an October 2011 VA treatment record, a physician from the rheumatology clinic expressed that the Veteran's knee pain and osteoarthritis may have caused some changes in his posture causing back discomfort.  

Regarding his GERD, the Veteran was afforded a VA examination in September 2007.  The VA examiner opined that the Veteran's GERD was more likely than not related to chronic cigarette and marijuana smoking than to medications.  However, in a July 2008 notation, VA physician Dr. D. expressed that the Veteran had been taking ibuprofen for 10 to 15 years which could have been the cause of his GERD. 

The September 2007 VA examiner's opinions indicate that there is no relationship between his service-connected bilateral knee disability and the claimed conditions.  However, they do not clearly address the pertinent questions of whether the service-connected bilateral knee disability caused or aggravated the claimed conditions.  38 C.F.R. § 3.310 (2011).  Additionally, the examiner did not provide a clear rationale for his opinions.  The July 2008 and October 2011 opinions regarding the low back and GERD are stated in speculative terms and also do not clearly address the pertinent questions involved in a secondary service connection claim.  Therefore, a new examination is warranted to obtain adequate etiological opinions.

The Veteran has also appealed the denial of a rating higher than 10 percent for left knee strain.  In regards to his claim, the Veteran was afforded a VA examination in September 2007.  However, in May 2009, the Veteran had left knee surgery.  The record shows that the Veteran has not presented for a VA examination since his surgery in May 2009.  In light of the above, another examination is warranted to determine the current nature and severity of the Veteran's service-connected left knee strain.

At his October 2011 hearing, the Veteran indicated that he currently receives treatment for the claimed conditions at the Jesse Brown VA Medical Center (VAMC).  Hearing Tr. at 13.  The most recent treatment records from the Jesse Brown VAMC in the Veteran's claims file date from January 2011.  On remand, updated treatment records from that facility should be obtained.

In addition, the law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As noted above, the Veteran has appealed the denial of a rating higher than 10 percent disabling for left knee strain.  Of importance, he has asserted that he last worked in 2005 and that at that time he was having problems with his knees.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

2. Obtain all pertinent VA treatment records from January 2011 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for appropriate VA examination(s) to determine if his bilateral hip disability, low back disability, and GERD are related to his service-connected bilateral knee disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

The examiner should identify all current diagnoses for the bilateral hips and low back.  The examiner is asked to provide opinions on the following questions regarding the bilateral hip and low back:

(a.)  Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral hip disability and low back disability are causally related to his service-connected bilateral knee disability?

(b.)  Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral hip disability and low back disability are aggravated beyond the normal course of the conditions by his service-connected bilateral knee disability?  

The examiner is asked to provide opinions on the following questions regarding GERD:

(a.)  Is it at least as likely as not (50 percent or greater) that the Veteran's GERD is causally related to his service-connected bilateral knee disability, to include medications taken for the disabilities?

(b.)  Is it at least as likely as not (50 percent or greater) that the Veteran's GERD is aggravated beyond the normal course of the condition by his service-connected bilateral knee disability, to include medications taken for the disabilities?  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for a VA examination to determine the nature and severity of his left knee disability.  The claims folder should be made available to the examiner for review.  All appropriate diagnostic codes should be addressed.  Range of motion testing (in degrees) must be conducted.  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  The examination report should include findings consistent with the criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  When citing range of motion, the examiner should clearly state at which degree pain begins.  A complete rationale should be provided for any opinion(s) expressed.

5. After the development in items 1-4 has been completed, consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  In so doing, complete any development deemed necessary, including further development regarding the Veteran's employment history and obtaining additional medical evidence or a medical opinion.

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a supplemental SOC and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


